Citation Nr: 0005094	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-44 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the appellant's character of discharge from military 
service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The appellant had active duty in the Army from December 1966 
to September 1970, and such period ended with issuance of an 
other-than-honorable discharge.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 decision by the RO which, based on a prior 
adverse decision on character of discharge, denied VA 
compensation benefits to the appellant.  In January 1998, the 
Board remanded the case to the RO for further development.  
In decisions in October and November 1999, the RO 
reconsidered the issue and again held that the appellant's 
character of discharge from service was a bar to VA benefits 
(other than health care for any disability found to have been 
incurred in or aggravated by service).  The case was 
subsequently returned to the Board for review of the 
character of discharge question.

The Board notes that an unappealed April 1975 RO decision 
held that the character of the appellant's service discharge 
was a bar to VA benefits.  Although the Board, in its January 
1998 remand, characterized the issue on appeal as whether new 
and material evidence had been presented to reopen the issue, 
recent court decisions have indicated that the new and 
material evidence standard for reopening a claim does not 
apply to a character of discharge issue.  Rather, a 
previously denied character of discharge issue is subject to 
readjudication if the former serviceman presents a new 
factual basis warranting reconsideration.  The appellant has 
done so (partly by arguing he was insane at the time of the 
offenses leading to his discharge), and thus the Board has 
reviewed the issue on a de novo basis.  See D'Amico v. West, 
12 Vet.App. 264 (1999); Laruan v. West, 11 Vet.App. 80 
(1998).


FINDINGS OF FACT

The appellant's active duty in the Army from December 1966 to 
September 1970 was all one enlistment; such service ended 
with an other-than-honorable discharge which was given due to 
his conviction of a felony involving moral turpitude; and he 
was not insane at the time of the offenses leading to his 
service discharge.


CONCLUSION OF LAW

The appellant's character of discharge from military service 
is dishonorable for VA purposes and is a bar to VA benefits 
(other than health care for any disability which was incurred 
in or aggravated by service).  38 U.S.C.A. § 101(2), (18) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.12, 3.13, 3.354, 
3.360 (1999); D'Amico, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had active duty in the Army from December 1966 
to September 1970. He had service in Vietnam from May 1967 to 
May 1968, and he was awarded the Bronze Star Medal with "V" 
device, and the Combat Infantryman Badge.  Service personnel 
records indicate that in March 1969 he was convicted by a 
special court martial for being absent without leave (AWOL) 
from December 1968 to March 1969.  In September 1970, he was 
given an other-than-honorable discharge for the stated reason 
of misconduct associated with his being convicted of five 
counts of armed robbery by a civil court, for which he was 
sentenced to a period of twenty-five years of imprisonment.  
According to his DD Form 214, the appellant's period of 
active service involved a 3-year enlistment (there were no 
intervening enlistments or reenlistments) and, because of 
time lost, his net active service was 2 years, 9 months, and 
22 days

In an April 1975 administrative decision, the RO determined 
that the character of the appellant's discharge from his 
period of service was a bar to VA benefits based on such 
service.  The appellant was informed of this decision in 
April 1975, and he did not appeal.

In May 1989, the appellant submitted compensation claims for 
service connection for various disabilities.

In June 1989, the RO denied the compensation claim based on 
the adverse character of discharge decision.  The appellant 
was notified of this decision in June 1989, and he did not 
appeal.

The file shows that the appellant has been denied VA loan 
guaranty benefits in the past, including in 1991, based on 
the adverse character of discharge decision, and he did not 
appeal.

In May 1996, the appellant submitted compensation claims for 
service connection for various disabilities, including post-
traumatic stress disorder (PTSD).  The RO denied the claims 
in June 1996, on the basis of the prior adverse character of 
discharge decision.

By a statement dated in August 1996, the appellant asserted 
that when he returned from Vietnam he was treated poorly by 
the military and by civilians, and he was suffering from 
PTSD.  He said that PTSD caused him to be discharged from 
military service.

At an October 1996 RO hearing, the appellant testified that 
he enlisted in the Army, and volunteered to serve in the 
infantry in Vietnam in order to serve his country.  He stated 
that he served in combat in Vietnam and received the Combat 
Infantryman Badge and the Bronze Star Medal for valor.  He 
said he returned to the United States from Vietnam and people 
called him a killer and spat at him.  He said that at that 
time he was depressed, he felt that nothing made sense any 
more, and he "created a mission" and robbed someone as a 
result.  He said he did not commit the robbery for the money, 
but rather to feel alive.

By a written statement dated in February 1997, the 
appellant's representative asserted that the appellant 
incurred PTSD in Vietnam, which, in combination with the 
unpatriotic welcome he received upon his return to the United 
States, caused him to commit the actions which led to his 
discharge.

In January 1998, the Board remanded the case to the RO for 
further development.

By a February 1998 letter to the appellant, the RO requested 
that he provide the names and addresses of any medical 
providers who treated him for a psychiatric disorder since 
service.  The appellant did not respond to this letter.

In March 1998, the National Personnel Records Center (NPRC) 
provided copies of the appellant's service medical records 
and additional service personnel records.  The service 
medical records are negative for any psychiatric disorder.  
The additional service personnel records confirm the other-
than-honorable discharge was given for the civil conviction 
for armed robbery.  The records note he was arrested for such 
offense on December 11, 1969 (prior to the end of his initial 
three year enlistment), and indicate his entire service was 
one period of enlistment (there were no intervening 
enlistments or reenlistments).  The service personnel records 
also show a number of Article 15 punishments.  The records 
also reflect that in April 1976 the Army Discharge Review 
Board determined that the appellant had been properly 
discharged.  

In October 1999, the VAMC sent the RO copies of post-service 
VA medical records dated to 1991, which primarily relate to 
treatment for a skin condition and are negative for a 
diagnosis of a psychiatric disorder.

In decisions in October and November 1999, the RO found the 
appellant was not insane at the time of the offenses leading 
to discharge and that his character of discharge was a bar to 
VA benefits (other than health care for any disability which 
was incurred in or aggravated by service).

By a January 2000 written statement, the appellant's 
representative reiterated his assertions.  He contended that 
at the time the appellant committed his robberies, he was 
"not in his right mind," and that he currently had 
flashbacks, night-terrors, an inability to be around crowds, 
and was anti-social.  He asserted that the appellant incurred 
a psychiatric disorder as a result of his exposure to combat 
and Agent Orange, and that such disorder caused him to commit 
the crimes which resulted in his discharge from military 
service.

II.  Analysis

The question at issue is whether the character of the 
appellant's service discharge, from his active duty from 
December 1966 to September 1970, is a bar to VA benefits.

To be considered a "veteran," a person must have had active 
service and been discharged or released therefrom under 
conditions "other than dishonorable."  
 38 U.S.C.A. § 101(2).  Compensation and most other VA 
benefits are barred if they are claimed with reference to a 
period of service which is found to be dishonorable for VA 
purposes.  38 C.F.R. § 3.12(a).  [As noted by the RO, the 
appellant remains eligible for VA health care for any 
disability found to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.360.]  When a serviceman is given an 
other-than-honorable discharge by the service department, the 
VA decides whether the character of such discharge is 
dishonorable for VA purposes.  The legal bar at issue in the 
present case, and the one relied on by the RO, is found in 38 
C.F.R. § 3.12(d)(3), which provides that an other-than-
honorable discharge will be considered to have been issued 
under dishonorable conditions if it was due to an offense 
involving moral turpitude, which includes, generally, 
conviction of a felony. 

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge), and the reasonable doubt doctrine 
does not apply in such a case.  D'Amico, supra; Laruan, 
supra; Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. 
Brown, 9 Vet. App. 145 (1996).

The appellant's period of active duty ended with issuance of 
an other-than-honorable discharge due to misconduct, 
specifically on the basis of his conviction on five counts of 
armed robbery by a civil court, for which he was sentenced to 
a period of twenty-five years of imprisonment.  There is no 
question that the appellant was convicted of a felony 
involving moral turpitude, and such conviction served as the 
basis for the other-than-honorable discharge which was 
issued.  

Legal authority provides that a discharge or release from 
service for an offense involving moral turpitude (generally, 
a felony) is a bar to benefits (38 C.F.R. § 3.12(d)(3)) 
unless it is found that the person was insane at the time of 
committing the offense causing such discharge (38 C.F.R. 
§ 3.12(b)).

While the appellant contends that he had a psychiatric 
disorder in service and was therefore "insane" at the time 
of the wrongful acts leading to his discharge, he has 
presented no evidence of such.  Service and post-service 
medical records are negative for a psychiatric disorder, and 
are negative for any indication that the appellant has ever 
been insane, let alone insane at the time of the service 
offenses leading to his discharge.  38 C.F.R. §§ 3.12(b), 
3.354; Struck, supra.  The Board finds he was not insane at 
the time of the service offenses.

The Board also notes that the appellant's entire active duty 
was one enlistment; there were no intervening enlistments or 
reenlistments; and it cannot be found that he had a 
constructive other-than-dishonorable discharge during his 
service.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13.

The Board must conclude that the appellant's other-than-
honorable discharge for his period of service is dishonorable 
for VA purposes and is a bar to compensation and other 
benefits (except for health care for any disability found to 
have been incurred in or aggravated by service).


ORDER

The character of the appellant's service discharge is a bar 
to VA benefits (other than health care for any disability 
incurred in or aggravated by service); and the appeal is 
denied.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

